Opinion of the Court, Gary, P. J. The circumstances of this case are precisely analogous to those in Sercomb v. Catlin, 30 Ill. App. 258,128 Ill. 556, with this difference: There it did not appear whether the complainant in the creditor’s suit in which Catlin was appointed receiver, was or was not a resident of this State, and it did appear that Sercomb was acting in the interest of a Connecticut corporation. Here it does appear that the complainant in the creditor’s suit in which Holbrook was appointed receiver, is and for many years has been, a resident of Hew York, and that Ford is a resident of this State, for many years doing business in Chicago. It further appears that the credits which Ford had attached or garnished, were debts contracted in, and in the ordinary course of business payable in, Chicago, though the debtors resided in Missouri and Hebraska. The principle of the decision of this court in Webster v. Judah, 27 Ill. App. 294, following Heyer v. Alexander, 108 Ill. 385, applies here. “ The policy of our law secures to creditors resident in this State, if they avail themselves of it by proper legal steps, a priority as against foreign creditors on the assets here situated and belonging, or debts here owing to the estate of a foreign insolvent.” Webster v. Judah, 27 Ill. App. 294. The debtor against whom the creditor’s suit in this case was instituted was a Hew York corporation, which once conducted business here through a branch in Chicago. As between its Hew York creditors and a home creditor, a court of equity .of this State ought at least to permit the latter to get all the benefit he can by proceedings at law. The judgment below was that Ford was guilty of a contempt in persisting in the prosecution of his attachment suit. That judgment is reversed that he may be left at liberty to get his due if he can. U. S. Express Co. v. Smith, 35 Ill. App. 90. Reversed.